DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15-20 (renumbered 1-20) are allowed.
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Xiao (US 9,818,361), Du (US 10,223,992), Huang et al. (US 10,332,471), Tobita et al. (US 9,147,370), Wang (US 2010/0303195) taken alone or in combination do not teach or suggest a display panel comprising a first pulse counter to count a first number of pulses of the 1st clock signal provided within the each scanning period; a second pulse counter to count a second number of pulses of the N-th clock signal provided in the each scanning period; wherein the controller is configured to reset the first GOA timing to a second GOA timing based on a reset signal indicating that at least one of the first number of pulses and the second number of pulses is smaller than M, the second GOA timing being delayed from the first GOA timing by a duration of time; and the controller is configured to release residual charges in each GOA unit for the duration of time without outputting any gate-driving signal before providing the N clock signals based on the second GOA timing, in combination with the other limitations in the claim.
Independent Claim 12 is allowable over the prior art of record since the cited references, in particular, Xiao (US 9,818,361), Du (US 10,223,992), Huang et al. (US 10,332,471), Tobita et al. (US 9,147,370), Wang (US 2010/0303195) taken alone or in combination do not teach or suggest a method comprising counting a first total number of pulses of the 1st clock signal and a second total number of pulses of the N-th clock signal provided in a scanning period of a frame of image; comparing the first total number of pulses and the second total number of pulses to M;23 24 generating a reset signal based on a determination that at least one of the first total number of pulses and the second total number of pulses is smaller than M, thereby releasing residual charges in the GOA circuit before outputting any gate-driving signal for a duration of time based on the reset signal, in combination with the other limitations in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627